Citation Nr: 0638428	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-42 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected nerve damage, left median 
nerve.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected nerve transection, femoral 
nerve, left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of mitral valve 
replacement.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had 23 years and eleven months of active service, 
to include the period from July 1991 to November 2003.

The veteran's appeal as to the issues listed above arose from 
a March 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which granted 
service connection for "nerve damage, left median nerve," 
"nerve transection, femoral nerve, left lower extremity," 
and residuals of mitral valve replacement.  In each case, the 
RO assigned a 10 percent evaluation.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for service-connected residuals of mitral valve 
replacement is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's nerve damage, left median nerve, is 
productive of numbness of his left lower arm, but not 
moderate incomplete paralysis of his median nerve.  

2.  The veteran's nerve transection, femoral nerve, left 
lower extremity, is productive of numbness in his left lower 
extremity, but not moderate incomplete paralysis of his 
femoral nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for nerve damage, left median nerve, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.124a; Diagnostic Codes 8615, 8715 
(2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for nerve transection, femoral nerve, left lower 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a; 
Diagnostic Codes 8626, 8726 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Evaluations in Excess of 10 Percent

The veteran asserts that initial evaluations in excess of 10 
percent are warranted for his service-connected nerve damage, 
left median nerve, and nerve transection, femoral nerve, left 
lower extremity.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

As for the history of the disabilities in issue, see 
38 C.F.R. § 4.1 (2006), the veteran's service medical records 
show that in 1994, he was treated for complaints of non-
traumatic severe left upper thigh and hip pain.  On 
examination, no fracture, dislocation or degenerative changes 
were seen.  A duplex venous Doppler test of the left lower 
extremity was normal.  The assessment was left upper thigh 
pain.  Also in 1994, he underwent a mitral valve replacement.  
In September 2000, the veteran underwent a retroperitoneal 
hematoma with evacuation, with a residual scar over the left 
middle quadrant of the abdomen.  

In its March 2004 rating decision, the RO granted service 
connection for damage to the left median nerve based on the 
theory that the veteran received multiple intravenous 
treatments for his mitral valve replacement which damaged his 
left median nerve.  The RO also granted service connection 
for "nerve transection, femoral nerve, left lower 
extremity," based on findings in a September 2003 VA 
examination report , discussed infra, which indicated that 
the veteran had numbness secondary to a femoral cutaneous 
nerve "transection."  

Cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  See 38 C.F.R. 4.123.

Cranial or peripheral neuralgia characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 38 
C.F.R. § 4.124.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).



A.  Nerve Damage, Left Median Nerve

The RO has evaluated the veteran's nerve damage, left median 
nerve, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8715.  
Under DC 8715, a 10 percent evaluation is assigned for 
neuralgia manifested by incomplete mild paralysis of the 
median nerve.  A 30 percent rating is warranted for moderate 
incomplete paralysis.  

Neuritis is evaluated under the criteria found at Diagnostic 
Code 8615, which is identical to the criteria for evaluating 
paralysis set forth above.  

A VA examination report, dated in September 2003, shows that 
the veteran complained of numbness to the medial part of the 
left forearm below the popliteal fossa approximately eight to 
ten centimeters.  There was no loss of strength and no loss 
of function or numbness to the hands.  On examination, muscle 
strength in the upper extremities was 5/5.  The relevant 
diagnosis was numbness to the left forearm secondary to nerve 
damage, superficial branch of the median nerve.  

A VA examination report, dated in September 2004, shows that 
the veteran reported numbness on the inner surface of his 
left lower arm, and a decrease in sensation in the innermost 
portion of the left arm to the level of the wrist.  The 
report indicates that he stated that there was no loss of 
function or disability resulting from the left median nerve 
or from the numbness of his left femoral nerve.  He stated 
that he played golf and was able to walk the course and carry 
his bag for 18 holes, "which requires a fair amount of 
stamina, and he does this without difficulty of shortness of 
breath or dizziness."  On examination, the left forearm had 
no discoloration, loss of hair, or changes.  It was sensitive 
to touch.  The relevant diagnosis noted that examination of 
the left median nerve indicated no loss of function or 
disability, but that there was a slight decrease in sensation 
to determination or to touch.  

The Board finds that the claim must be denied.  The evidence 
is insufficient to show that the veteran's disability is 
productive of moderate incomplete paralysis of his median 
nerve.  The medical evidence shows that the veteran's 
complaints are limited to numbness of his left lower arm, and 
that he has denied a loss of strength, loss of function, or 
numbness in his hands.  On examination, muscle strength in 
the upper extremities was 5/5.  The September 2004 VA 
examiner specifically stated that examination of the left 
median nerve indicated no loss of function or disability, and 
that there was only a slight decrease in sensation to 
determination or to touch.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

B.  Nerve Transection, Femoral Nerve, Left Lower Extremity

The RO has evaluated the veteran's nerve transection, femoral 
nerve, left lower extremity, under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8726.  Under DC 8726, a 10 percent 
evaluation is assigned for neuralgia manifested by incomplete 
mild paralysis of the anterior crural nerve.  A 20 percent 
rating is warranted for moderate incomplete paralysis.  

Neuritis is evaluated under the criteria found at Diagnostic 
Code 8626, which is identical to the criteria for evaluating 
paralysis set forth above.  

A VA examination report, dated in September 2003, shows that 
the veteran complained of numbness over the left anterior 
thigh after surgery for an abdominal hematoma.  On 
examination, there was numbness distal to a scar on the left 
abdomen, over the left anterior thigh.  There was also a scar 
over the left lateral thigh with normal sensory intact.  
Muscle strength in the lower extremities was 5/5.  The 
relevant diagnosis was numbness of left lower quadrant and 
left anterior thigh secondary to femoral cutaneous nerve 
transaction.  

A VA examination report, dated in September 2004, shows that 
the veteran reported numbness on the dorsal surface and the 
anterior surface of the left lower leg from the groin almost 
to the knee.  He stated that he played golf and was able to 
walk the course and carry his bag for 18 holes, "which 
requires a fair amount of stamina, and he does this without 
difficulty of shortness of breath or dizziness."  The report 
indicates that he stated that there was no loss of function 
or disability resulting from the numbness of his left femoral 
nerve.  On examination, he had a sense of touch from the 
inguinal area to the knee, although he reported decreased 
sensation over the opposite side.  There was no deformity of 
loss of function.  The relevant diagnosis noted that 
examination of the left inguinal and crural nerves indicated 
no loss of function or disability, but that there was a 
slight decrease in sensation to determination or to touch.  

The Board finds that the claim must be denied.  The evidence 
is insufficient to show that the veteran's disability is 
productive of moderate incomplete paralysis of his femoral 
nerve.  The medical evidence shows that the veteran's 
complaints are limited to numbness of his left lower 
extremity, and that he has denied a loss of loss of function, 
or disability.  On examination, muscle strength in the lower 
extremities was 5/5.  The September 2004 VA examiner 
specifically stated that examination of the left inguinal and 
crural nerves indicated no loss of function or disability, 
and that there was only a slight decrease in sensation to 
determination or to touch.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in July 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board also notes that the July 2004 letter was sent to 
the veteran after the RO's March 2004 decision that is the 
basis for this appeal. However, any defect with respect to 
the timing of the VCAA notice in this case was 
nonprejudicial.  There is no indication that the outcomes of 
the claims have been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  For these reasons, the timing of the VCAA 
notice was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded examinations.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

An initial evaluation in excess of 10 percent for nerve 
damage, left median nerve, is denied.

An initial evaluation in excess of 10 percent for nerve 
transection, femoral nerve, left lower extremity, is denied.


REMAND

The RO has evaluated the veteran's residuals of mitral valve 
replacement as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7016.  Under Diagnostic Code 7016, a 10 
percent rating is warranted for heart valve replacement 
(prosthesis): Workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; continuous medication required.  A 30 percent 
evaluation is assigned where the evidence shows a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  Id.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 
(2006).

In this case, the medical evidence consists of two VA 
examination reports, dated in September 2003 and September 
2004.  Although the September 2004 examination report 
indicates that the veteran's disability is "totally 
asymptomatic," neither of these reports includes a 
laboratory determination of METs by exercise testing.  
Therefore, the Board does not have sufficient findings upon 
which to evaluate the veteran's disability under DC 7016.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by a physician to determine 
the current level of impairment due to 
his service-connected residuals of mitral 
valve replacement.  The claims folders 
must be made available to examiner for 
review.  If METS testing cannot be done 
because of medical reasons, the examiner 
is asked to estimate the level of 
activity expressed in METS.

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


